EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dr. Linda Foit on 4 February 2022.

The second paragraph on page 1 has been amended as follows to correct the size of the file:
INCORPORATION BY REFERENCE OF SEQUENCE LISTING PROVIDED AS A TEXT FILE
A Sequence Listing is provided herewith as a text file, “SequenceListing_ST25.txt” created on July 26, 2017, and having a size of 46,457 bytes. The contents of the text file are incorporated by reference herein in their entirety.

Page 11, lines 18-19, of the substitute specification filed 7/7/2020 has been amended to recite: 
FIG. 5 provides an alignment of the complete variable heavy and light chain amino acid sequences of ch6B3 (SEQ ID NOS: 14 and 8, respectively), as compared to the murine antibody (mu6B3) (SEQ ID NOS: 10 and 4, respectively).

On page 12, line 17, of the substitute specification filed 7/7/2020:
 “FIG. 13” has been replaced by ­­FIG. 13A-F­­


“FIG. 14” has been replaced by ­­FIG. 14A-H­­

	Page 13, lines 20-21, of the substitute specification filed 7/7/2020 has been amended to recite:

FIG. 25 provides an alignment of the complete variable light chain protein sequences of hu6B3 (SEQ ID NO: 9), as compared to the murine antibody (mu6B3) (SEQ ID NO: 4), with CDRs underlined.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The specification has been amended to reference all subparts of the drawings and all sequences presented in the drawings.
The text file size of the sequence listing has been corrected to recite the size in bytes.

With respect to claim 7, CDR1L, CDR2L, and CDR3L of antibody 6B3 are SEQ ID
NOS: 16, 17, 18, respectively. These light chain CDRs are identical to those in antibodies ch6B3
(SEQ ID NOS: 28, 29, and 30) and hu6B3 (SEQ ID NOS: 31, 32, and 33). See Table 3. As
such, claim 7, part (a) with part (b)(i), corresponds to antibody 6B3. Claim 7, part (a) with part (b)(ii), corresponds to antibody ch6B3. Claim 7, part (a) with part (b)(iii), corresponds to antibody hu6B3.
Claim 12, part (i), corresponds to antibody 6B3. Claim 12, part (ii), corresponds to
antibody ch6B3. Claim 12, part (iii), corresponds to antibody hu6B3. See Tables 1 and 2.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa